Title: To George Washington from William Livingston, 23 September 1780
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 23d Sepr 1780.
                        
                        It appears by your Excellency’s Certificate of the 11th instant, & Mrs McKay’s Letter of the same
                            date to me inclosing it, that she has utterly misapprehended me on the Subject of her Pass to New York. It never entered
                            into my thoughts to tell her (as she says in her Letter I did) that "I would grant her my Permission to go to New York if
                            General Washington would signify his Approbation." What I told her was that as all her Recommendations to me came from
                            Gentlemen in the Army, I thought it most proper for her to apply for the Permission to his Excellency the General, who, if
                            he thought proper to grant the Pass, would give no Umbrage by it to the executive Power of this State, & that I
                            wish’d no Delicacy towards me might prevent him from doing it, if he otherwise thought it expedient, as I had no Objection
                            against it; but that as to myself I should never grant it save on the Terms of the Removal of the whole Family, &
                            their Engagements not to return into this State during the War. This Idea; in order to prevent further Mistakes, &
                            on the present repeated Application of that Lady & her Friends in the Army for a Pass from me, I take the liberty
                            to communicate to your Excellency. If any of our Officers are under Obligations to Mrs McKay or her husband, I am sure the
                            State of New Jersey is not. I have the Honour to be with the highest Respect Dear Sir your Excellency’s most humble
                            & most Obedient Servt
                        
                            Wil: Livingston
                        
                        
                            P.S. your Excellency will not I hope understand me that my reason for refusing Mrs McKai the Pass, was
                                because she was recommended by the Gentlemen of the Army (tho’ I think some of them have been rather too importunate
                                in the Case) to whose Recommendation I shall always pay proper Attention. But it is really against my Judgment to let
                                her go—she is not intitled to any favour from this Government—and her disaffection to our Cause, as well as her
                                capacity to do mischief if she pleases, is so well known to the People, that an Indulgence to her which is almost
                                daily refused to some of the best Friends to America, would naturally give general Disgust. But upon the Score of her
                                Civility & good Offices to the Military, the like Favour from your Excellency, will doubtless be more readily
                                acquiessed in.
                        

                    